DETAILED ACTION
This Office Action is in response to the application 17/156,516 filed on 01/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per preliminary amendment, submitted on 03/29/2021, claims 31-50 have been examined and are pending in this application. Claims 31, 41, and 48 are independent.
	Priority
This application is a continuation of Application No. 15/202,532 filed on 09/12/2017, currently US Patent No. 10,924,272.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/14/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 31-38, 41-45, 48, and 49 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 10,924,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The independent claims 31, 41, and 48 of the instant application are anticipated by the claims 1, 10, and 18, and claims 1, 9, 10, and 18, of the reference patent, respectively and in a combination. 
The following claims are presented side by side for comparison. While claims 31, 41 and 48 of the instant application recite an ‘encrypted file” and “encrypted file comprises the uses right”, and the claims 1, 10, and 18 of the reference patent 10,924,272, does not content the feature. However, the features are recited as an optional feature using an “or” condition, and therefore anticipated by the claims 1, 10, and 18 of the reference patent 10,924,272.  Additionally, claim 9 of the reference patent 10,924,272, capture the scope having files and use rights associated with the files, and both options of the “or” conditions are anticipated by the claim 9 with combination of claims 1, 10, and 18.
The dependent claims 31-38, 41-45, 48, and 49 of the instant application are also anticipated by the dependent claims 2-9, 11-17, and 19-24 of the reference patent, respectively. 

Instant Application 17/156,516
Reference Patent US 10,924,272
31. A method for secure content distribution, the method comprising:

generating a computing system identifier based at least in part on one or more of a feature of a hardware element of a recipient device or a feature of a software element of the recipient device;

sending the computing system identifier to a content provider;

receiving, from the content provider, encrypted content encrypted using a production key;

wherein the encrypted content comprises usage rights for at least a portion of the encrypted content or the method further comprises receiving, from the content provider, an encrypted file separate from the encrypted content in which the encrypted file comprises the usage rights and is encrypted using the production key, wherein the usage rights of the encrypted content or the usage rights of the encrypted file (1) regulate the number of times that at least the portion of the encrypted content can be viewed, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed;

receiving, from the content provider, an encrypted version of the production key; and

decrypting, using the decrypted production key:

the encrypted content comprising the usage rights, or the encrypted content and the encrypted file comprising the usage rights.

1. A method for secure content distribution, the method comprising: generating an appliance identifier based at least in part on one or more of: 
    a feature of a hardware element of a recipient device, or a feature of a software element of the recipient device; 

    sending the appliance identifier to a content provider; 
    
    receiving, from the content provider, encrypted content encrypted using a production key, wherein the encrypted content comprises usage rights for at least a portion of the encrypted content, wherein the usage rights (1) regulate the number of times that at least the portion of the encrypted content can be viewed, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed; 

    receiving, from the content provider, an encrypted version of the production key; 
    
decrypting the encrypted content using the decrypted production key.





2. The method of claim 1, wherein the encrypted content comprises a plurality of files and wherein usage rights of the encrypted content comprise a permission level for each of the plurality of files so that each permission level of the usage rights is encrypted.

41. A memory storing instructions that, if executed by a processor, cause the processor to perform operations comprising:

generating a computing system identifier based at least in part on one or more features of a hardware element of a recipient device or a software element of the recipient device;

sending the computing system identifier to a content provider;

receiving, from the content provider, encrypted content encrypted using a production key;

wherein the encrypted content comprises usage rights for at least a portion of the encrypted content or the operations further comprising receiving, from the content provider, an encrypted file separate from the encrypted content in which the encrypted file comprises the usage rights and is encrypted using the production key, wherein the usage rights of the encrypted content or the usage rights of the encrypted file (1) regulate viewing privileges of at least the portion of the encrypted content, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed;

receiving from the content provider, an encrypted version of the production key;

decrypting the encrypted version of the production key; and

decrypting, using the decrypted production key:

the encrypted content comprising the usage rights, or the encrypted content and the encrypted file comprising the usage rights.


10. A computing system for secure content distribution, the computing system comprising: a memory; and one or more hardware processors configured to execute: a component configured to generate an appliance identifier based at least in part on one or more features of a hardware element of a recipient device; a component configured to send the appliance identifier to a content provider, a component configured to receive, from the content provider, encrypted content encrypted using a production key, wherein the encrypted content comprises usage rights for at least a portion of the encrypted content, wherein the usage rights (1) regulate viewing privileges of at least the portion of the encrypted content, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed, a component configured to receive, from the content provider, an encrypted version of the production key, a component configured to decrypt the encrypted version of the production key, and a component configured to decrypt the encrypted content using the decrypted production key, wherein each of the components comprises computer-readable instructions stored in the memory.
48. A  memory storing instructions that, if executed by a processor cause the processor to perform operations comprising:

receiving, from a first device, a computing system identifier generated based at least in part on one or more of a feature of a hardware element of the first device or a feature of a software element of the first device;

sending, to the first device, encrypted content encrypted using a production key;

wherein the encrypted content comprises usage rights for at least a portion of the encrypted content or the operations further comprising sending, to the first device, an encrypted file separate from the encrypted content in which the encrypted file comprises the usage rights and is encrypted using the production key;

wherein the usage rights of the encrypted content or the usage rights of the encrypted file (1) regulate the number of copies of at least the portion of the encrypted content allowed to be used, and (2) store a count of the number of copies of at least the portion of the encrypted content that have already been used, wherein the usage rights specify a maximum view count for at least the portion of the encrypted content; and

sending, to the first device, an encrypted version of the production key for decryption of the encrypted content comprising the usage rights or the encrypted content and the encrypted filing comprising the usage rights.

18. A computer-readable hardware device storing instructions that, if executed by a computing system cause the computing system to perform a method, the method comprising: receiving, from a first device, an appliance identifier generated based at least in part on one or more of: a feature of a hardware element of the first device, or a feature of a software element of the first device; sending, to the first device, encrypted content encrypted using a production key, wherein the encrypted content comprises usage rights for at least a portion of the encrypted content, wherein the usage rights (1) regulate the number of copies of at least the portion of the encrypted content allowed to be used, and (2) store a count of the number of copies of at least the portion of the encrypted content that have already been used, wherein the usage rights specify a maximum view count for at least the portion of the encrypted content; and sending, to the first device, an encrypted version of the production key for decryption of the encrypted content.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-50 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to the independent claim 41, the claim is directed to memory, but the claim does not explicitly recite the memory as hardware memory. The Specification does not define the memory only as non-transitory storage/media.
There is no further discussion in the specification as to what type of computer readable storage medium is claimed.  Broadly interpreted, “memory” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101.  Therefore, the claims are directed to non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media). The specification does not provide any evidence as the medium to be exclusively non-transitory.  
The Examiner respectfully suggests that the claims be amended as “hardware memory” or “non-transitory storage media” to make the claim statutory under 35 USC 101 (emphasis added).
As to the independent claims 48, the claim is rejected for the similar reason set forth for claim 41.
As to dependent claims 42-47, 49, and 50, the claims are rejected for the same reason.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 39,40, 46, 47, 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 39, claim recites, in lines the preamble, “encrypted file comprises,” However, the base claim 1 recites “encrypted file” and “encrypted file comprises the uses right”, as an optional feature using an “or” condition. Therefore, if the claim base claim’s scope path does not capture the “or” condition path, the limitation of claim 39 would render the subject matter of claim 29 indefinite under 35 U.S.C. 112(b).
The Examiner assumes that the claim meant to capture the scope when the, “or” condition path of the base claim is chosen in the scope of base claim. 
As to claims 40, 46, 47, 49 and 50, the claims are rejected for the similar reason set forth for claim 39.
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowable subject matter: 
The present invention is relates to data rights management and more particularly to a secured system and methodology and production system and methodology related thereto and to apparatus and methodology for production side systems and are consumer side systems for securely utilizing protected electronic data files of content (protected content), and further relates to controlled distribution, and regulating usage of the respective content on a recipient device (computing system) to be limited strictly to defined permitted uses, in accordance with usage rights (associated with the respective content to control usage of that respective content), on specifically restricted to a specific one particular recipient device (for a plurality of specific particular recipient devices), or usage on some or any authorized recipient device without restriction to any one in specific, to control use of the respective content as an application software program, exporting, modifying, executing as an application program, viewing, and/or printing of electronic data files.
The closest PriorArt, as previously recited in the examination application 15/202,532, Glenn (US 2007/0239883) is generally directed to technique for authoring, producing, securing, and/or distributing multiple variations of an instance of a media presentation. For example, one device embodiment includes a processor and memory having instructions executable on the processor. The instructions can allow a producer of media content to define a number of variating dimensions for a media presentation, maintain subscriber variation database tables having records that define subscriber variations in terms of a set of variating dimensions from the number of variating dimensions, maintain media element database tables having records that define media elements in terms of a set of variating dimensions from the number of variating dimensions, and determine which elements and in what order the elements are to be included a variation of an instance of a media presentation, Vestergaard (US 2002/0146122) is generally directed to a method and system for secure distribution of digital media files including text, video, audio and combinations of these. The preferred embodiment describes the distribution of audio files (particularly music) which are presently being widely distributed over the Internet without compensating the various rights holders. The invention encrypts the audio content (except for an optional preview section) in a single executable file, allowing it to be freely distributed. When Consumers want to access the encrypted portion of the file, a decryption key is obtained from a remote server, but because the file includes an integral decryption engine, a decrypted copy of the file never appears on the Client side. Thus, there is no unprotected copy that the Consumer can illegally distribute. The invention also describes other advantageous techniques, such as bonding the decryption key to the consumer's computer, so it cannot be used by others, Shoji (US 2007/0294528) is generally directed to system and method where an object is to achieve both the safety and convenience in authentication of an object to be authenticated which is required in various situations. An authentication system (900) includes a first authentication information transmitting device (901) having first authentication information, a second authentication information transmitting device (904) having second authentication information, and an authentication section (905) for authenticating a user or authority of the user. The second authentication information transmitting device (904) sends the second authentication information in only a period during which it receives the first authentication information sent from the first authentication information transmitting device (901). The authentication section (905) receives the second authentication information sent from the second authentication information transmitting device (904), and authenticates the user or the authority of the user based on the second authentication information, and Brestis (US 6,282,653) is generally directed to a method, system and computer program product to facilitate royalty collection with respect to online distribution of electronically published material over a computer network. In one embodiment, a method for managing use of a digital file (that includes content subject to copyright protection on behalf of some content provider) begins by establishing a count of a number of permitted copies of the digital file. In response to a given protocol, a copy of the digital file is then selectively transferred from a source to a target. Thus, for example, the source and target may be located on the same computer with the source being a disk storage device and the target being a rendering device (e.g., a printer, a display, a sound card or the like). The method logs an indication each time the digital file is transferred from the source to a target rendering device, and the count is decremented upon each transfer. When the count reaches a given value (e.g., zero), the file is destroyed or otherwise prevented from being transferred from the source device. The indications logged are transferred to a management server to facilitate payment of royalties to the content provider.  
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 03/17/2020 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 31, 39 and 49, none of Glenn, Vestergaard, Shoji, and Berstis, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 31. For example, none of the cited prior art teaches or suggest the steps of generating a computing system identifier based at least in part on one or more of a feature of a hardware element of a recipient device or a feature of a software element of the recipient device; sending the computing system identifier to a content provider; receiving, from the content provider, encrypted content encrypted using a production key; wherein the encrypted content comprises usage rights for at least a portion of the encrypted content or the method further comprises receiving, from the content provider, an encrypted file separate from the encrypted content in which the encrypted file comprises the usage rights and is encrypted using the production key, wherein the usage rights of the encrypted content or the usage rights of the encrypted file (1) regulate the number of times that at least the portion of the encrypted content can be viewed, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed; receiving an encrypted version of the production key; and decrypting, using the decrypted production key: the encrypted content comprising the usage rights, or the encrypted content and the encrypted file comprising the usage rights., as a whole with the remaining limitations.
Therefore, the claim 31 is considered allowable over the cited PriorArt.
As to claim 41, the claim is directed to a memory, and the claim limitations are similar to the claim limitations of the method claim 31.  Therefore, claim 41 is also considered allowable over the PriorArt for the same reason set forth above for claim 31.
As to claim 48, the claim is also directed to a memory, and the claim limitations are similar to the claim limitations of the method claim 31.  Therefore, claim 48 is also considered allowable over the PriorArt for the same reason set forth above for claim 31.
As to claims 32-40, 42-47, 49, and 50, the claims are dependent from claims 31, 41or 48 respectively, and are considered allowable.
While the claims 31-50 are considered allowable over prior art, the claims remain rejected because of, double patenting, 101 subject matter eligibility, 112(b) indefinite issues, as addressed above.
For an Issue of Allowance for the application, the Applicant must overcome all the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439